Citation Nr: 0026063	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  96-12 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the residuals of surgery to repair the left anterior cruciate 
ligament.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
November 1994.

This case was previously before the Board of Veterans' 
Appeals (Board) in August 1997, at which time, it was 
remanded for further development.  Following that 
development, the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M&ROC) in Wichita, Kansas, 
confirmed and continued the denial of entitlement to an 
initial rating in excess of 10 percent for the residuals of 
surgery to repair the left anterior cruciate ligament.  
Thereafter, the case was returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Throughout the initial rating period, the residuals of 
surgery to repair the left anterior cruciate ligament are 
manifested by pain and flexion limited to 60 degrees.

3.  Throughout the initial rating period, the residuals of 
surgery to repair the left anterior cruciate ligament are 
manifested by no more than slight recurrent subluxation and 
instability.


CONCLUSIONS OF LAW

1.  The criteria for a separate initial rating in excess of 
10 percent for left knee recurrent subluxation and 
instability, as residuals of surgery to repair the left 
anterior cruciate ligament, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.42, 4.45, 4.71a, Diagnostic Code 5257 (1999).

2.  The criteria for a separate initial rating of 10 percent 
for left knee pain and limitation of motion, as residuals of 
surgery to repair the left anterior cruciate ligament, have 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40-4.42, 4.45, 4.71a, 
Diagnostic Code 5260 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board also finds that all 
available evidence necessary for an equitable disposition of 
this appeal has been obtained by the RO.  Indeed, the veteran 
has not identified any outstanding evidence which could be 
used to support his appeal.  Accordingly, no further action 
is required to comply with the statutory duty to assist.  38 
U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the service-connected disability.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability at issue, 
except as outlined below.  

By a rating decision in August 1995, the RO granted 
entitlement to service connection for the residuals of 
surgery to repair the left anterior cruciate ligament and 
assigned a 10 percent disability evaluation, effective from 
December 1, 1994, the day following separation from service.  
That decision, which is the basis for the current appeal, was 
an initial rating award.  As held in AB v. Brown, 6 Vet. App. 
35, 38 (1993), "on a claim for an original or an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation." When an 
initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

The service-connected left knee disability is rated in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 
10 percent rating is warranted for mild impairment of the 
knee manifested by recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
impairment of the knee manifested by recurrent subluxation or 
lateral instability.  A 30 percent rating is warranted for 
severe impairment manifested by recurrent subluxation or 
lateral instability.

After reviewing the record, the Board is of the opinion that 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 are also 
potentially applicable in evaluating the veteran's left knee 
disability.  Under those codes, a noncompensable rating is 
warranted for leg flexion limited to 60 degrees or extension 
limited to 5 degrees.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees or extension is limited to 
10 degrees.  A 20 percent rating is warranted when flexion is 
limited to 30 degrees or extension is limited to 15 degrees.  
A 30 percent evaluation is warranted when flexion is limited 
to 15 degrees or extension is limited to 20 degrees.  A 40 
percent evaluation is warranted when extension is limited to 
30 degrees, and a 50 percent rating is warranted when 
extension is limited to 45 degrees.

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain, and pain on use; specifically limitation of motion 
due to pain on use including during flare-ups.  The Court 
also held that 38 C.F.R. § 4.45 required consideration of 
weakened movement, excess fatigability, and incoordination.  
Moreover, the Court stated that there must be a full 
description of the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10.  

Subject to the limitations of 38 C.F.R. § 4.14, which 
prohibits "the evaluation of the same manifestation [of a 
disability] under different diagnoses," a claimant should be 
compensated for all manifestations of a disability to the 
extent authorized under the regulations.  If a 
musculoskeletal disability is rated under a specific 
diagnostic code that does not appear to involve limitation of 
motion (e.g., 5257) and another diagnostic code predicated 
upon limitation of motion may be applicable (e.g., 5260 or 
5261), the other diagnostic code must also be considered.  
The critical element is that none of the symptomatology is 
duplicative or overlapping; the manifestations of the 
disabilities must be separate and distinct.  Esteban v. 
Brown, 6 Vet.App. 259 (1995); VAOGCPREC 9-98; VAOGCPREC23-97.  
A claimant's painful motion may add to the actual limitation 
of motion so as to warrant a rating under Diagnostic Code 
5260 or Diagnostic Code 5261.  VAOGCPREC 9-98.

The service medical records show that the veteran injured his 
left knee on several occasions, the last in April 1994.  At 
that time, he sustained damage to the anterior cruciate 
ligament (ACL) and a torn medial meniscus.  In September 
1994, he underwent arthroscopic reconstruction of the ACL and 
a partial medial meniscectomy, followed by several weeks of 
physical therapy.  During an October 1994 orthopedic 
consultation, it was noted that the surgical wound was well 
healed and that the veteran had a full range of left knee 
motion with negative Lachman and pivot testing.  Atrophy was 
3+.

Following his discharge from service, the veteran was 
examined by VA in August 1995.  He complained of pain in the 
left knee if he steps and pivots on the knee or steps down 
hard, as off a high surface, and that his knee hyperextends.  
He described the pain as mild due to a protective gait.  
Physical examination revealed the veteran had a normal gait.  
He had a 6 cm scar on the lateral side of the knee secondary 
to the anterior cruciate ligament repair.  He was able to sit 
a full 144-degree squat, and extend the knee straight to 6 
degrees.  The left knee had slight lateral laxity.

A VA outpatient record, dated in November 1995, shows that 
the veteran complained of chronic, sharp left knee pain and 
that he had had a left knee brace for one year.  He was 
scheduled for physical therapy in February 1996.  However, he 
did not report for such physical therapy.

In November 1995, the veteran had a hearing on appeal at the 
M&ROC.  He testified that his service-connected left knee 
disability was manifested primarily by pain and swelling.  

The veteran underwent a VA orthopedic examination in October 
1998.  He complained of painful exacerbations at least twice 
a week, when he steps wrong or when he twists the knee.  He 
denied he had instability of the knee or giving way.  He 
reported intermittent mild swelling of the knee.  He was 
employed in a job with requirements including walking, 
standing, kneeling and climbing a ladder.  He reported 
kneeling on the left knee created a lot of pain, and that he 
could not kneel on the left knee.  

Physical examination revealed his gait favored the left leg 
as he was protecting his left knee when he walked.  On the 
examining table, he had flexion of 60 degrees and extension 
of zero degrees.  He had equal muscle mass of the quadriceps, 
bilaterally.  He did not present any medial lateral 
instability and the pivot shift was negative.  The Lachman 
was 1+ with an endpoint on the left knee.  He also presented 
with a positive McMurray sign, and a positive Apley test for 
pain over the medial meniscus.  He had tenderness over the 
medial joint line of the knee joint.  There was no effusion.  
The examiner expressed the belief that the veteran had 
significant limitation of walking, running, and jumping 
freely.  An MRI of the left knee revealed the anterior 
cruciate ligament reconstruction was intact.  There was an 
appearance of a small area of osteochondritis dissecans.

The clinical evidence of record for the initial rating period 
establishes that the service-connected residuals of surgery 
to repair the left anterior cruciate ligament and left medial 
meniscus are manifested by pain, limitation of flexion to 60 
degrees, slight laxity, and positive Lachman's and McMurray's 
testing.  While the subluxation and instability noted on VA 
examinations throughout the rating period are contemplated by 
the criteria of Diagnostic Code 5257, the painful limitation 
of motion of the left knee is not.  Rather, painful 
limitation of motion of the left knee is contemplated by the 
criteria contained in Diagnostic Codes 5260 and 5261.  As 
left knee instability and left knee painful motion constitute 
distinct residual manifestations of the service-connected 
anterior cruciate ligament (ACL) repair, separate ratings are 
assignable. 

The preponderance of the evidence for the initial rating 
period suggests that the service-connected residuals of 
surgery to repair the anterior cruciate ligament and left 
medial meniscus, as manifested by left knee subluxation and 
instability, are properly evaluated by the current separate 
10 percent rating under Diagnostic Code 5257.  Only slight 
lateral laxity was noted during the year following his 
discharge from service, and more recently Lachman's testing 
was only 1+.  Moreover, although a knee brace has been 
prescribed throughout the initial rating period, on recent VA 
examination, the veteran denied he has noticed any 
instability or giving-way of the left knee.  The veteran has 
not reported problems with his job performance requiring 
climbing, standing and walking, although he uses a protective 
gait favoring the left knee.  Accordingly, the preponderance 
of the evidence suggests no schedular basis for an increased 
rating under Diagnostic Code 5257 at this time.  In arriving 
at this decision, the Board notes that the level of 
impairment due to the service-connected residuals of surgery 
to repair the anterior cruciate ligament and left medial 
meniscus, as manifested by left knee subluxation and 
instability, have been generally consistent since service and 
that there is, therefore, no basis for staged ratings noted 
in Fenderson.

As noted above, the clinical findings for the initial rating 
period establish that a separate rating is warranted for the 
service-connected residuals of surgery to repair the anterior 
cruciate ligament and left medial meniscus, as manifested by 
left knee painful limitation of motion.  While actual 
limitation of motion of flexion to 60 degrees was 
demonstrated on VA examinations during the rating period at 
issue, it is again noted that it is well established that 
painful motion may add to the actual limitation of motion so 
as to warrant a rating under Diagnostic Code 5260 or 5261.  
In this regard, the Board notes that a noncompensable 
evaluation is warranted for leg flexion limited to 60 degrees 
under Diagnostic Code 5260.  However, the veteran has 
described his left knee pain as chronic, and has reported 
exacerbations at least twice weekly on use, including 
stepping down from an elevated surface and when he twists his 
knee.  Additionally, the most recent VA examiner clinically 
opined that the veteran had significant functional limitation 
of walking, running and jumping freely.  In view of the 
foregoing, the Board finds that left knee painful limitation 
of motion comparable to leg flexion limited to 45 degrees has 
been demonstrated.  As such, the evidence supports the 
assignment of a separate 10 percent evaluation for the 
service-connected residuals of surgery to repair the anterior 
cruciate ligament and left medial meniscus, as manifested by 
left knee painful limitation of motion, under Diagnostic Code 
5260.  Disability warranting a greater separate evaluation 
under Diagnostic Code 5260 or 5261 has not been demonstrated.  
In this regard, the Board observes that the veteran is unable 
to kneel on his left knee due to pain, he is able to fully 
squat, and has not reported significant impairment in his 
functional ability to perform his job requirements of 
standing, climbing, and walking.  Moreover, there is no 
evidence of heat, effusion, discoloration, or atrophy 
associated with his left knee disability.  In arriving at 
this decision, the Board notes that the level of impairment 
due to the service-connected residuals of surgery to repair 
the anterior cruciate ligament and left medial meniscus, as 
manifested by left knee painful limitation of motion, have 
been generally consistent since service and that there is, 
therefore, no basis for staged ratings noted in Fenderson.

As the left knee postoperative scarring has not been shown to 
be symptomatic, an additional separate rating is not 
warranted pursuant to 38 C.F.R. §§ 7803-7805 (1999).

The Board has considered the possibility of referring this 
case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
his service-connected left knee disability; however, the 
evidence does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).  Notably, there is no evidence of work missed by the 
veteran or of termination from employment due to his service-
connected left knee disability.  Moreover, there is no 
evidence that the veteran has required frequent 
hospitalization for his left knee disability.  It must be 
emphasized that disability ratings are not job-specific.  
They represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military service 
and their residual conditions in civilian occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent evidence to the contrary, the Board finds no reason 
for referral of this case to the Director of VA Compensation 
and Pension purposes for a rating outside the regular 
schedular criteria.



ORDER

Entitlement to a separate rating in excess of 10 percent for 
the residuals of surgery to repair the left anterior cruciate 
ligament, as manifested by recurrent subluxation and 
instability, is denied.

Entitlement to a separate rating of 10 percent for the 
residuals of surgery to repair the left anterior cruciate 
ligament, as manifested by painful limitation of motion, is 
granted, subject to the applicable laws and regulations 
governing the award of monetary benefits.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


